DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.		Claims 1-9 are allowed.
3.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Imagawa et al. (U.S. patent pub. 2002/0051578 A1) discloses to detect objects in first and second images using feature attributes and feature vectors at specific positions. Once the object id recognized then a determination is performed for its categorization. Imagawa et al. nor any other prior art of record, regarding claims 1 and 7, teaches the features of “extracting a feature amount from the integrated image, and calculating an object detection score indicating a probability that the integrated image includes an object, using the extracted feature amount; calculating an overall score, with both a degree of the reliability and a level of the object detection score being taken into consideration; and an object detecting means for detecting an object included in the integrated image, based on the overall score,” these, in combination with the other claim limitations. Regarding claim 8, none of the prior art of record teaches the features of "extracting a feature amount from the integrated image, and calculating an object detection score indicating a probability that the integrated image includes 
4.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
5.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668
January 14, 2022